           Case 6:19-bk-05570-CCJ            Doc 11   Filed 09/16/19   Page 1 of 10



                    UNITED STATES BANKRUPTCY COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                                 CASE NO.: 6:19-bk-05570-CCJ
                                                 CHAPTER 7 CASE
IN RE:

ILIA A. SCHULZ
Debtor(s).
                                         /


          MOTION FOR RELIEF FROM AUTOMATIC STAY TO ENFORCE
              FINAL JUDGMENT OF FORECLOSURE OBTAINED


                            NOTICE OF OPPORTUNITY TO
                         OBJECT AND REQUEST FOR HEARING

       Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within 21
days from the date set forth on the attached proof of service, plus an additional three days
for service if any party was served by U.S. Mail.

       If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at George C. Young Federal Courthouse, 400 West Washington Street,
Suite 5100, Orlando, FL 32801, and serve a copy on the movant’s attorney, ReShaundra M.
Suggs, Esq., P.O. Box 771270, Coral Springs, FL 33077, and any other appropriate persons
within the time allowed. If you file and serve a response within the time permitted, the
Court will either schedule and notify you of a hearing or consider the response and grant
or deny the relief requested without a hearing.

       If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.


COMES NOW, Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and/or assigns

(“Movant”), by and through its undersigned counsel and hereby moves this Honorable Court for

relief from the automatic stay on the following grounds:
            Case 6:19-bk-05570-CCJ         Doc 11     Filed 09/16/19     Page 2 of 10



       1.      The Bankruptcy Court has jurisdiction over this proceeding pursuant to 11 U.S.C.

362(d), Fed. R. Bankr. P. 4001(a) and other provisions of the United States Bankruptcy Code,

Federal Rules of Bankruptcy Procedure and laws of the United States of America.

       2.      Movant is a secured creditor of the above styled Debtor(s) and brings this Motion

pursuant to the provisions of Section 362(d) of the Bankruptcy Code.

       3.      On August 23, 2019, Ilia A. Shulz, (the “Debtor(s)”) filed a voluntary petition

pursuant to Chapter 7 of the United States Bankruptcy Code.

       4.      Movant filed a foreclosure complaint against the Debtor(s) on or about July 12,

2018 in the Circuit Court of the 9th Judicial Circuit of Orange County, Florida due to the Debtor(s)

default under the terms of the note and mortgage securing Secured Creditor’s interest in certain

real property legally described as:

       LOT 37, BLOCK A, RESERVE AT BELMERE, ACCORDING TO THE PLAT
       THEREOF, AS RECORDED IN PLAT BOOK 48, PAGE 23 THROUGH 31 OF THE
       PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

       A/K/A: 1516 GLENWICK DR WINDERMERE, FL 34786

       5.      A Final Judgment of Foreclosure (“Judgment”) was entered against the Debtor on

or about April 26, 2019, in the amount of $500,459.58. See copy of Final Judgment attached

hereto as Exhibit “A”

       6.      1.       According to Debtor’s Schedules, the estimated value of the subject

property is $474,783.00. See copy of Schedule A attached hereto as Exhibit “B”

       7.      Accordingly, Secured Creditor maintains that cause exists pursuant to 11 U.S.C. §

362(d)(1) for relief from the automatic stay. Secured Creditor respectfully request that the Court

grant it relief from the automatic stay in this case pursuant to 11 U.S.C. § 362(d)(1), for cause,

namely lack of adequate protection.
               Case 6:19-bk-05570-CCJ        Doc 11     Filed 09/16/19     Page 3 of 10



          8.        Based on the foregoing, it is evident that the interests of Movant are not

adequately protected, and therefore cause exists pursuant to 11 U.S.C. §362(d)(1) and §362(d)(2)

for the automatic stay to be lifted.

       9.        Furthermore, Secured Creditor interest in the property is being significantly

jeopardized by the Debtor’s failure to satisfy the Judgment while Secured Creditor is prohibited

from pursing lawful remedies to enforce such Judgment.

       10.       Secured Creditor requests, that fourteen (14) days stay of the Order Granting Relief

pursuant to Bankruptcy Rule 4001 (a)(3) is waived so it can pursue its in rem remedies without

further delay.

       11.       Secured Creditor has retained the undersigned law firm as a result of the Debtor

filing this bankruptcy action and has incurred attorney fees and cost for the prosecution of this

motion.

   WHEREFORE, Movant, Nationstar Mortgage LLC d/b/a Mr. Cooper, its successors and/or

assigns, moves this Court to enter its order granting relief from stay to Movant and granting such

other relief as to the Court may deem just and proper.


                                               Choice Legal Group, P.A.
                                               P.O. Box 771270
                                               Coral Springs, FL 33077
                                               Telephone:     (954) 453-0365/1-800-441-2438
                                               Facsimile:     (954) 771-6052
                                               reshaundra.suggs@clegalgroup.com

                                                    /s/ReShaundra M. Suggs
                                               By: __________________________________
                                               ReShaundra M. Suggs, Esq.
                                               Bar Number: 77094
            Case 6:19-bk-05570-CCJ         Doc 11     Filed 09/16/19     Page 4 of 10



                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the Motion For Relief From Stay was

delivered to the addressees on the attached mailing list by First Class U. S. Mail postage pre-paid

                             16th
and/or electronic mail this __________         September
                                       day of _____________________, 2019.


U.S. TRUSTEE
UNITED STATES TRUSTEE - ORL7/13, 7
OFFICE OF THE UNITED STATES TRUSTEE
GEORGE C YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801

EMERSON C NOBLE
POST OFFICE BOX 622798
OVIEDO, FL 32762-2798

ILIA A. SCHULZ
1516 GLENWICK DRIVE
WINDERMERE, FL 34786

ROBERT H PFLUEGER
ROBERT H PFLUEGER PA
377 MAITLAND AVENUE
SUITE 1002
ALTAMONTE SPRINGS, FL 32701




                                                   /s/ReShaundra M. Suggs
                                              By: __________________________________
                                              ReShaundra M. Suggs, Esq.
Case 6:19-bk-05570-CCJ         Doc 11             Filed 09/16/19               Page 5 of 10




                                                                                      EXHIBIT A
                  Certificate of Authencitiy for CLG Scan Date: - 2019-05-01
Case 6:19-bk-05570-CCJ         Doc 11             Filed 09/16/19               Page 6 of 10




                  Certificate of Authencitiy for CLG Scan Date: - 2019-05-01
Case 6:19-bk-05570-CCJ         Doc 11             Filed 09/16/19               Page 7 of 10




                  Certificate of Authencitiy for CLG Scan Date: - 2019-05-01
Case 6:19-bk-05570-CCJ         Doc 11             Filed 09/16/19               Page 8 of 10




                  Certificate of Authencitiy for CLG Scan Date: - 2019-05-01
Case 6:19-bk-05570-CCJ   Doc 11   Filed 09/16/19   Page 9 of 10
                                  Case
                                   Case6:19-bk-05570-CCJ
                                        6:19-bk-05570-CCJ Doc
                                                           Doc11
                                                               6                                             Filed 09/16/19
                                                                                                                   08/27/19         Page 10
                                                                                                                                         3 ofof36
                                                                                                                                                10
 Fill in this information to identify your case and this filing:

 Debtor 1                    Ilia A. Schulz
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      MIDDLE DISTRICT OF FLORIDA

 Case number            6:19-bk-05570                                                                                                                            Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1516 GLENWICK DRIVE                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        WINDERMERE                        FL        34786-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $474,783.00                $474,783.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Homestead Property
        Orange                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                PLOT 37, BLOCK A, RESERVE AT BLEMERE, ACCORDING TO THE PLAT
                                                                                THEREOF, AS RECORDED IN PB 48, PG 23-31 OF THE PUBLIC RECORDS
                                                                                OF ORANGE CO, FL


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $474,783.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




                                                                                                                                              EXHIBIT B
Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
